Citation Nr: 1443167	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  10-07 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a lumbar spine disability, diagnosed as degenerative disc disease and intervertebral disc syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to July 1986. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran also perfected an appeal of the issue of entitlement to service connection for bilateral hearing loss.  In a May 2011 decision, the Nashville, Tennessee RO granted service connection for bilateral hearing loss.  As this decision represents a full grant of the benefit sought, the issue of entitlement to service connection for bilateral hearing loss is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

Documents contained on the Virtual VA paperless claims processing system include a September 2014 appellate brief; other documents are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.  The Veterans Benefits Management System does not include any relevant documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon VA examination in November 2008 and March 2011, the VA examiners stated that they had reviewed the Veteran's medical records, and both VA examiners reported the Veteran did not have a history of urinary or fecal incontinence.  However, at a July 2008 VA physical therapy session, the Veteran reported a few episodes of loss of bladder control over the previous 6 to 8 months, as associated with his constant back pain and pain radiating down into the right lower extremity.  VA providers referred the Veteran to a pain management clinic for his back pain, and upon consultation in September 2008, the review of systems reported a loss of bowel control, appearing to be urge incontinence in nature.  Further, upon VA examination in November 2008, the VA examiner reported that the Veteran had a history of erectile dysfunction.  On remand, the AOJ should afford the Veteran a new VA examination to clarify the inconsistencies in the Veteran's treatment notes and the VA examination reports regarding any objective neurologic abnormalities associated with the Veteran's service-connected lumbar spine disability, to include bowel or bladder impairment and erectile dysfunction.

The Board further notes that objective neurologic complaints associated with the Veteran's service-connected lumbar spine disability may also include radiculopathy.  During the appeal period, the Veteran has consistently complained of pain radiating from his back down into his legs and feet, more on the right than left.  The March 2011 VA examiner diagnosed sciatica.  On remand, the AOJ should specifically consider whether a separate rating is warranted for an objective neurologic abnormality manifested by radiating pain into the Veteran's lower extremities.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claim, to include any recent VA treatment records.  All obtained records should be associated with the claims file.

2. After the above development has been completed, and after any records obtained have been associated with the claims file, the Veteran should be afforded a new VA examination with an appropriate examiner to determine the current severity of his service-connected lumbar spine disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should describe all pertinent symptomatology associated with the Veteran's lumbar spine disorder, and should provide the following information: 

a) The examiner should report the results of range of motion testing for the Veteran's lumbar spine.  

b) The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

c) The examiner should comment upon the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician). 

d) The examiner should specifically assess the severity of all neurological symptomatology, manifested at any time during the appeal period (since October 2007), if any, that is at least as likely as not due to the Veteran's service-connected lumbar spine disability.  

The examiner should specifically address the July 2008 VA physical therapy session note in which the Veteran reported a few episodes of loss of bladder control over the previous 6 to 8 months, as associated with his constant back pain and pain radiating down into the right lower extremity; the September 2008 pain management clinic consultation note in which the review of systems reported a loss of bowel control, appearing to be urge incontinence in nature; and the reported history of erectile dysfunction in the November 2008 VA examination report. 

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The AOJ should conduct any other development deemed appropriate.

4. After the above development has been completed, the AOJ should readjudicate the claim.  The AOJ should specifically consider whether a separate rating is warranted for objective neurologic abnormalities, to include an abnormality manifested by radiating pain into the Veteran's lower extremities.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



